Title: To James Madison from James Maury, 21 May 1823
From: Maury, James
To: Madison, James


        
          Dear Sir,
          Liverpool 21 May 1823
        
        I have had the pleasure to recieve your letters of the 28th September & of 24th March: this last reached me on the 19th April, but it some time before I could find out the clue for securing the delivery of the one you inclosed me. At length I was informed the brother of your Gardener was in the employ of the proprietor of Grange Estate, who turned out to be a brother or near relative of our late General A. Hami[l]ton: from him I have this day a very obliging letter, informing me he had delivered the one you sent me & requesting my care of the inclosed for your Gardener.
        This certainly is a singular Aera for this country in two respects: Vizt. Neutrality, and then, what is as remarkable; Unanimity in all parties in an indignant feeling at the unprovoked invasion of Spain by France.
        The late winter has been much longer & more like an American Winter. Cold but dry, which is seldom the case: such suit me best, and I think I have not passed a single one since being in this country free of complaint.
        What changes have I seen in the imports of our produce at this place since being here! For some years after I came, not a bale of Cotton from the U.S: then our grand Staple of Virginia was every thing: but now it is

ascertained that the value of our annual imports of Tobaccoe is hardly one sixteenth part of the value of our imports of Cotton from the U.S. for the same period.
        By the papers you will see what has been done in consequence of petitions to parliament for the abolition of Slavery in the British Colonies: and the advocates for that abolition feel most confident of Success.
        Permit me to thank you for what you so kindly say of my sons. I request my antient venerable friend, your good mother, to accept my sincere congratulations on the continuance of such good health with my best regards to you Mrs Madison. I am your old obliged friend
        
          James Maury
        
      